DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 8, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor output stabilizing circuit or method thereof comprising:
an average counter connected to the comparator, and configured to record a first time during which the Hall signal is at a first level, record a second time during which the Hall signal is at a second level that is different from the first level, average the first time and the second time to obtain an averaged time value, and output an averaged time signal according to the averaged time value; and
a motor controller circuit connected to the average counter and the motor driver circuit, and configured to control the motor driver circuit to drive the motor according to the averaged time signal, such that peak values of waveforms of a current signal outputted by the motor are equal to each other or approach each other.
Claims 2-7 and 9-14 are allowed because they depend on claims 1 and 8, respectively. 
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 2005/0218844 A1 to Ichimaru et al. discloses the motor control system comprising a Hall element, an H-bridge drive circuit which receives an input of a sinusoidal signal outputted from the Hall element, a dead time circuit which carries out rectangular wave signal processing for the rectangular signals, and an H-bridge circuit which receives the output signals of the dead time circuit, in that the H-bridge circuit includes a first series circuit in which a second switching element connected to a positive power supply voltage and a first FET connected to the ground are connected in series via a first node, a second series circuit in which a first switching element connected to the positive power supply voltage and a second FET connected to the ground are connected in series via a second node, and a coil of the direct current motor connected to the first node and the second node. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846